IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,495



                     EX PARTE LEE EDWARD CARTER, Applicant



              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 07-56570-Q IN THE 204TH DISTRICT COURT
                           FROM DALLAS COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of unlawful

possession of a firearm by a felon and after a second punishment hearing, was sentenced to twenty-

five years’ imprisonment. The Fifth Court of Appeals affirmed his conviction, but overturned his

sentence, and ordered a new punishment hearing. Carter v. State, No. 05-08-00432-CR (Tex.

App.–Dallas, July 28, 2009).

       Applicant contends that his appellate counsel rendered ineffective assistance because counsel
                                                                                                        2

failed to timely notify Applicant that he had a right to file a pro se petition for discretionary review

to challenge the appellate court’s affirmance of his conviction.

         Appellate counsel filed a response with the trial court. Based on that response, the trial court

has entered findings of fact and conclusions of law that appellate counsel failed to timely notify

Applicant that he had a right to file a pro se petition for discretionary review. The trial court

recommends that relief be granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). We

agree.

         We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Fifth Court of Appeals in Cause No. 05-08-00432-CR

that affirmed his conviction in Case No. 07-56570-Q from the 204th Judicial District Court of Dallas

County. Applicant shall file his petition for discretionary review with the Fifth Court of Appeals

within 30 days of the date on which this Court’s mandate issues.



Delivered: February 9, 2011
Do not publish